Luke, J.
1. In the trial of a statutory claim case, the sole issue is whether the property is subject or not subject to the fi. fa. The verdict in such a case, whether found by the jury or directed by the court, cannot stand unless it is so phrased as to determine this issue with definiteness. A verdict in 'favor of the plaintiff against the claimant for a given sum of money, without more, not only fails to determine the sole issue in the case, but deals with issues not involved therein. Such a verdict is a nullity on the face of the record. Civil Code (1910), § 5924; Widincamp v. James, 129 Ga. 279 (2, 3) (58 S. E. 836); Timmons v. Mathis, 9 Ga. App. 713 (2) (72 S. E. 279).
2. Where the execution in such a case 'is a tax fi. fa., and the same is offered in evidence, the fact that the transfer thereon, signed by the sheriff, is not itself in the sheriff’s handwriting, affords no ground *514of objection, there being no question raised as to the genuineness of tlie sheriff's signature.
Decided January 15, 1924.
W. 8. Florence, for plaintiff in error.
Clement & Campbell, contra.
3. On its facts this case differs in principle from that of State v. Hancock, 79 Ga. 799 [5 S. E. 248), in that it does not conclusively appear from the evidence in the instant case that the defendant in fi. fa., in returning for taxation in his own name the property of his wife (from whom claimant acquired whatever title he possesses), included the particular property now in question.
4. The judgment directing the verdict complained of is reversed.

Judgment reversed.


Broyles, O. J., and Bloodioorth, J., conev/r.